Motion by defendant to set aside all orders and decrees affecting his interests, entered in this special proceeding which was instituted 10 November, 1914, for the purpose of having the lands of Robert Williams, late of Wayne County, partitioned among his heirs at law. The final decree of confirmation was entered 7 June, 1915.
The defendant, while a minor, sold his interest in said lands for $360, which amount he received from the clerk of the court 10 October, 1923, upon arriving at his majority and with full knowledge of the facts. More than four years thereafter, to wit, on 31 December, 1927, the present motion was filed by the defendant, Sam Williams.
From an order denying the defendant's motion, he appeals, assigning errors.
The defendant, after reaching his majority and with full knowledge of all the facts, accepted $360 for his one-sixth interest in the lands of Robert Williams, deceased. This was a ratification of the sale previously made, and the Court will not now permit him to upset proceeding by motion in the present cause filed more than four years after such ratification.Smith v. Gray, N.C. 311, 21 S.E. 200; Long v. Rockingham, 187 N.C. 199,121 S.E. 461.
Affirmed.